Citation Nr: 0117094	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for cardiovascular 
disease, claimed as heart disease and hypertension, as 
secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




REMAND

The appellant served on active duty for training from May 
1966 to September 1966 and had active service from October 
1966 to September 1968 and from October 1968 to January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the above claims.  

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In his April 2000 substantive appeal, the appellant asked VA 
to obtain additional medical evidence relevant to his claims 
using VA Forms 21-4142 (Authorization And Consent To Release 
Information To The Department of Veterans Affairs) that he 
stated he had attached.  The record does not show that the RO 
took any action on this request, nor does the record indicate 
that the RO received any such forms.  While it is unclear 
what records the appellant referred to, it is clear that he 
sought to have included with his appeal relevant medical 
evidence.  The claims must be remanded for the RO to afford 
the appellant an opportunity to identify any relevant 
evidence he wants included in his appeal.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Also, to ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded an additional VA PTSD 
examination after all his treatment records have been 
obtained, and the examiner should be provided access to the 
claims file.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

As for the claim for service connection for cardiovascular 
disease as secondary to PTSD, the RO denied the claim in 
January 2000 as not well grounded.  However, with the recent 
passage of the VCAA, the well-grounded claim requirement for 
all claims seeking entitlement to veterans benefits has been 
eliminated.  This claim must be readjudicated by the RO in 
light of a change in the law.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Additionally, the VCAA requires that VA, in appropriate 
cases, provide a medical examination or opinion when 
necessary to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (to be codified 
at 38 U.S.C.A. § 5103A(d)).  Because the appellant has not 
been afforded a VA examination to determine the etiology of 
his cardiovascular disease, on remand he should be afforded 
an appropriate VA examination.  

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for PTSD since 1998 and for 
cardiovascular disease since his 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
PTSD since 1998 and for 
cardiovascular disease since his 
separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA PTSD examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

5.  Afford the veteran a VA cardiovascular 
examination.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner is asked to state whether it 
is at least as likely as not that 
appellant's current cardiovascular 
disease, including heart disease and 
hypertension, were either (a) caused by or 
(b) aggravated by his service-connected 
PTSD.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

8.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

9.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



